Citation Nr: 1727995	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU), prior to April 23, 2013.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

While a 100 percent disability rating was granted effective April 23, 2013, it has not been granted for the whole appeal period for the TDIU claim, therefore the issue of TDIU is still on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in need of regular aid and attendance of another person due to his service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Analysis

Under the pertinent criteria, the law provides that SMC is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (2016).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2016). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2016). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

The Veteran is currently service-connected for major depressive disorder with psychosis, panic attacks, dementia and psychotic disorder, and diabetes mellitus, and records indicate he lives at Chestnut Grove Assisted Living. 

In March 2010, the Veteran was sent to the VA medical center (VAMC) for admission due to confusion, agitation, and socially inappropriate behavior at his assisted living facility Chestnut Grove, as well as decreased hygiene.  He had been noted by his assisted living staff to wander into other patients' rooms and crawl into their bed.  

April 2010 VAMC records note that the Veteran had court order to stay at the assisted living facility.  An April 2010 aid and attendance form noted the Veteran needed assistance in bathing and tending to other hygiene needs because he needed reminders to bathe and clothe himself.

An August 2010 statement by a Chestnut Grove administrator noted that the Veteran would not perform activities of daily living without assistance as he needed to be verbally prompted to bathe, dress, and feed himself.  The administrator noted the Veteran had diagnoses of PTSD, depression, and diabetes, as well as chronic back pain.

An October 2010 statement from a worker at the Veteran's assisted living home noted the faculty cooked meals, told the Veteran when he needed to bathe, and provided a housekeeper to clean his room daily.  She also noted the Veteran had a memory problem and need to be told of all meal times and snack times daily.  

May 2011 records noted the Veteran received medication management from his facility. 

An April 2013 VA examination noted the Veteran had total occupational and social impairment.  The examiner noted he continued to live in assisted living and had impaired judgement; memory problems; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner noted that the Veteran would not be able to make most judgments about his finances in a reasonable manner. 

A March 2015 VA examiner noted that November 2014 VAMC records showed that the Veteran's psychosis was not well controlled and the Veteran did not attend his scheduled appointments.  The examiner noted a history of poor memory. 

Based on the above, all doubt is resolved in the Veteran's favor in finding that the Veteran's service-connected psychiatric disabilities require the need for aid and assistance of others because of inability of the claimant to dress or undress himself or to keep him or herself ordinarily clean and presentable, and because of mental incapacity that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The Veteran's service-connected disabilities, specifically his psychiatric disorder, ultimately render him so helpless that he is in need of the regular aid and attendance of another person.  The Board finds the statements by the VA examiners and the administrators at his assisted living to be particularly probative as they address the criteria under 38 C.F.R. § 3.352 in noting that due to his poor memory and cognitive functions which have been attributed to his service-connected psychiatric disorder that he cannot complete many activities of daily living without assistance and being prompted.  While other non-service connected disabilities were mentioned by the Chestnut Grove administrator, the above factors of needing to live in assisted living facility in order to be reminded to eat, complete hygiene activities, and manage finances clearly relate to his service-connected psychiatric disorder, as demonstrated by the symptoms noted in his VA psychological examinations.  There is no indication in the claims file; however, that the Veteran is required to remain in bed, as he can ambulate with aid, and thus is not considered "bedridden."  See 38 C.F.R. § 3.352 (2016).

Therefore, resolving all doubt in the Veteran's favor, the Veteran requires the regular aid and attendance of another person, and SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. 
§ 5107(b) (West 2014).  As SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Prior to April 23, 2013, the Veteran's combined rating, as per 38 C.F.R. § 4.25 (2016), was 60 percent; therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2016) for a TDIU during that time period.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The claim was most recently adjudicated in a May 2017 supplemental statement of the case (SSOC), however, extraschedular consideration of the TDIU claim was not discussed, and the claim was not referred to the Director of Compensation and Pension before the SSOC was issued. 

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Given that the Veteran was service-connected for an acquired psychiatric disorder during that time period, lived in an assisted living home due to this psychiatric disorder, and indicated that he had not worked for many years prior to assisted living, that reasonably raises the possibility that the Veteran could not work due to his service-connected disabilities prior to April 23, 2013.  Thus the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16 (b) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Submit the issue of an extraschedular rating for TDIU prior to April 23, 2013 to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016).  The Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2.  Thereafter, readjudicate the Veteran's extraschedular TDIU claim based upon the relevant evidence, to include the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


